Citation Nr: 0818323	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for his service-connected low back 
disability.  In April 2007, the veteran testified before the 
Board at a hearing that was held at the RO.

The Judge before whom the veteran testified in April 2007 is 
no longer employed by the Board.  In March 2008, the veteran 
was informed of such and was offered an opportunity to have a 
hearing with another Veterans Law Judge.  In a response 
received in April 2008, the veteran declined the opportunity 
for an additional hearing.  Accordingly, the Board will 
proceed with the consideration of his case.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The notice requirements of the relevant law require VA to 
notify the veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claims.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with notice letters in March 2004 and May 2007.  
These notice letters did not specifically notify the veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Next, private treatment records are outstanding.  In 
September 2005 testimony before the RO, the veteran reported 
that he received private treatment for a back injury 
following a motor vehicle accident.  As the private records 
of treatment have not yet been requested, and because VA is 
on notice that there are additional records that may be 
applicable to the appellant's claim, those records should be 
obtained.  

Finally, the Board finds that a remand for an additional VA 
opinion is required.  On VA examination in May 2005, the 
examiner diagnosed the veteran with left S1 radiculopathy but 
determined that this was unrelated to the veteran's service-
connected residuals of a compression fracture of the L1 
vertebra, as a compression fracture of the L1 vertebra would 
not cause S1 radiculopathy into the left lower extremity.  
The examiner did not, however, address whether the veteran's 
service-connected residuals of a compression fracture of the 
L1 vertebra either caused or materially contributed to the 
development of the S1 radiculopathy, or whether the service-
connected residuals of a compression fracture of the L1 
vertebra aggravated the S1 radiculopathy.  Because it is 
unclear to the Board whether the veteran's service-connected 
disability is completely unrelated to the veteran's S1 
radiculopathy, the Board finds that an additional opinion is 
necessary.  Additionally, because the veteran reported in 
April 2007 testimony before the Board that his low back 
disability had increased in severity since the May 2005 
examination, the Board finds that an additional examination 
is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claim for an increased rating, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increased severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The veteran should also be afforded a 
copy of the applicable criteria needed 
for increased (higher) ratings under the 
applicable Diagnostic Codes for rating 
the low back disability.  Also advise the 
veteran that if an increase in disability 
is found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  After obtaining the necessary 
authorization from the appellant, 
obtain and associate with the claims 
file private medical records from the 
University Community Hospital 
pertaining to treatment following a 
motor vehicle accident.  All attempts 
to secure those records must be 
documented in the claims folder.

3.  Schedule the veteran for a VA spine 
examination.  The physician should 
review the record and render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's service-
connected low back disability in any 
way caused or contributed to the S1 
radiculopathy.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the veteran's service-connected low 
back disability has aggravated or 
permanently worsened the radiculopathy.  
The examiner's report should include 
range-of-motion findings and findings 
as to any weakness, and should set 
forth all current complaints, findings 
and diagnoses.  The report should also 
discuss the presence or absence of 
pain, as well as functional impairment.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with rendering the opinion.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed and discuss the private 
and VA medical records of treatment 
relating to the low back disorders.  
The rationale for all opinions must be 
provided.

4.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

